Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment   
1.	Applicant's amendments, filed January 20, 2021 are respectfully acknowledged and have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	Applicants have amended their claims, filed January 20, 2021 and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 3, 9, and 13 are amended.
	Claims 1-21 are pending.
Claim Objections
2.	The amendments to Claim 3 addressing minor informalities are respectfully acknowledged, and the corresponding objection to Claim 3 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 20150060256 A1, hereinafter “Kim”) in view of Chen et al. (U.S. Patent Application Publication 20160041663 A1, hereinafter “Chen”).

Regarding Claim 1 (Currently Amended), Kim teaches a display device (paras 0037, 0060) comprising: 
a display panel which comprises a first area (Fig 5 area B in annotated Fig 5 below par 0037) and a second area (Fig 5 area A in annotated Fig 5 below par 0037); and 
wherein the display panel comprises first sensor electrodes in the first area (first touch electrodes RS1-RS6 and TS2-TS3 in the first area B, noted in annotated Fig 5 below, par 0039) and second sensor electrodes in the second area (second touch electrodes RS1-RS6 and plural TS1 electrodes in the second area A, noted in annotated Fig 5 below, par 0039), and a shape of a first sensor electrode of the first sensor electrodes is different from a shape of a second sensor electrode of the second sensor electrodes (annotated Fig 5 below, par 0048, electrodes in A and B have different shapes).
However, Kim appears not to expressly teach a sensor device which overlaps the first area in a thickness direction of the display panel and is under the display panel.
Chen teaches a sensor device which overlaps the first area in a thickness direction of the display panel and is under the display panel (Fig 16 par 0061 an array of light-emitting diodes 30 and components 76 may be mounted on the underside of transparent substrate 24; par 0062 components 76 may be sensor devices mounted in spaces between LEDs 30; Fig 13 par 0057 teaches other implementations of similar sensors 90 below the display panel; Fig 18 suggests sensor devices amongst LEDs 30 in at least a first area left border portion of display 14 par 0024, and Fig 11 and paras 0051-0053 teach that components 80 may be interspersed among LEDs forming an array (e.g., a one-dimensional array such as a row or column, or a two-dimensional array that covers some or all of display 14; Figs 9 and 10 paras 0049-0050 teach that an array of touch sensor electrodes are provided above the display).
Kim and Chen are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim with the inclusion of the under-panel sensor device of Chen. The motivation would have been in order to provide an array of light detectors to acquire three-dimensional scans of people or other external objects integrated into a touch panel (Chen par 0059).

    PNG
    media_image1.png
    568
    1022
    media_image1.png
    Greyscale


Regarding Claim 2 (Original), Kim as modified teaches the display device of claim 1, wherein an edge of the first sensor electrode comprises a plurality of bent portions (Kim annotated Fig 5 above, par 0048, an edge of first electrodes in area B are bent in a zigzag shape).

Regarding Claim 3 (Currently Amended), Kim as modified teaches the display device of claim 1, wherein the first sensor electrode comprises protrusions protruding from a first reference line and recesses recessed from the first reference line (Kim annotated enlarged Fig 7A below, par 0048, an edge of first electrodes in area B are bent in a zigzag shape; reference lines may be defined as shown wherein the first sensor electrode comprises protrusions protruding from a first reference line and recesses recessed from the first reference line).

    PNG
    media_image2.png
    764
    1059
    media_image2.png
    Greyscale

Kim enlarged annotated portion of Fig 7A

Regarding Claim 4 (Original), Kim as modified teaches the display device of claim 3, wherein the first sensor electrodes comprise first driving electrodes (Kim Fig 5 e.g. TS1 in area B) and first sensing electrodes (Kim Fig 5 e.g. RS1 in area B), 
the first reference line crosses a second reference line (Kim annotated 7A above, the lines cross over Rc), each of the first reference line and the second reference line is a virtual straight line (Kim annotated 7A above), and 
a crossing where the first reference line and the second reference line cross each other is between the first sensing electrodes adjacent in a first direction and between the first driving electrodes adjacent in a second direction crossing the first direction (Kim annotated 7A above, the crossing point over Rc is between such electrodes).

Regarding Claim 5 (Original), Kim as modified teaches the display device of claim 3, wherein the protrusions and the recesses face each other (Kim annotated 7A above, par 0048 the first touch electrode pattern Tx corresponding to the zigzag portion of the outermost second touch electrode pattern Rx' also has the corresponding zigzag portion.  No dummy patterns are formed in the space between the zigzag portion of the first touch electrode pattern Tx and the zigzag portion of the outermost second touch electrode pattern Rx' facing each other).

Regarding Claim 13 (Currently Amended), Kim teaches a display device (paras 0037, 0060) comprising: 
a display panel which comprises a first area (Fig 5 area A in annotated Fig 5 below par 0037) and a second area (Fig 5 area B in annotated Fig 5 below par 0037); and 
a sensor device which overlaps the first area in a thickness direction and is under the display panel, 
wherein the display panel comprises first sensor electrodes in the first area (first touch electrodes RS1-RS6 and TS2-TS3 in the first area B, noted in annotated Fig 5 below, par 0039) and second sensor electrodes in the second area (second touch electrodes RS1-RS6 and plural TS1 electrodes in the second area A, noted in annotated Fig 5 below, par 0039), and values of a first mutual capacitance of the first sensor electrodes are different from values of a second mutual capacitance of the second sensor electrodes (par 0049 the zigzag pattern of the first sensor electrodes result in maximized mutual capacitance and higher signal strength relative to the mutual capacitance of the second sensor electrodes).
However, Kim appears not to expressly teach a sensor device which overlaps the first area in a thickness direction and is under the display panel.
Chen teaches a sensor device which overlaps the first area in a thickness direction and is under the display panel (Fig 16 par 0061 an array of light-emitting diodes 30 and components 76 may be mounted on the underside of transparent substrate 24; par 0062 components 76 may be sensor devices mounted in spaces between LEDs 30; Fig 13 par 0057 teaches other implementations of similar sensors 90 below the display panel; Fig 18 suggests sensor devices amongst LEDs 30 in at least a first area left border portion of display 14 par 0024, and Fig 11 and paras 0051-0053 teach that components 80 may be interspersed among LEDs forming an array (e.g., a one-dimensional array such as a row or column, or a two-dimensional array that covers some or all of display 14; Figs 9 and 10 paras 0049-0050 teach that an array of touch sensor electrodes are provided above the display).
Kim and Chen are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim with the inclusion of the under-panel sensor device of Chen. The motivation would have been in order to provide an array of light detectors to acquire three-dimensional scans of people or other external objects integrated into a touch panel (Chen par 0059).

Regarding Claim 15 (Original), Kim as modified teaches the display device of claim 13, wherein the values of the first mutual capacitance are greater than the values of the second mutual capacitance (Kim par 0049 the zigzag pattern of the first sensor electrodes result in maximized mutual capacitance and higher signal strength relative to the mutual capacitance of the second sensor electrodes).

Regarding Claim 16 (Original), Kim as modified teaches the display device of claim 13, further comprising first pixels which are in the first area (Chen Fig 18 first pixels 30 in first area left border portion of display 14 par 0024), wherein the first area further comprises a transmitting portion not overlapping the first pixels (Chen Fig 18 first area left border portion of display 14 further comprises a transmitting portion in clear cover 44 and clear adhesive 102 above 76 not overlapping the first pixels 30 par 0062).
Kim and Chen are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim with the inclusion of the transmitting portion of Chen. The motivation would have been in order to provide that sensors may be mounted to the substrate in spaces between light-emitting diodes (Chen par 0063).

Regarding Claim 17 (Original), Kim as modified teaches the display device of claim 16, wherein the transmitting portion is surrounded by the first pixels (Chen Fig 15 suggests the first pixels 30 surrounding transmitting area above [sensor, par 0053] 76 par 0060).
Kim and Chen are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim with the inclusion of the transmitting portion of Chen. The motivation would have been in order to provide that sensors may be mounted to the substrate in spaces between light-emitting diodes (Chen par 0063).

Regarding Claim 18 (Original), Kim as modified teaches the display device of claim 16, wherein the sensor device overlaps the transmitting portion in the thickness direction (Chen Fig 10 touch sensor FIG. 9 includes touch sensor electrodes formed in the spaces between light-emitting diodes 30 par 0050, i.e. in the same area as a transmitting portion in clear cover 44 and clear adhesive 102 above 76 not overlapping the first pixels 30 par 0060).
Kim and Chen are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim with the inclusion of the transmitting portion of Chen. The motivation would have been in order to provide that sensors may be mounted to the substrate in spaces between light-emitting diodes (Chen par 0063).

Regarding Claim 21 (Original), Kim as modified teaches the display device of claim 13, wherein an area of the first area is smaller than an area of the second area (Kim Fig 5 shows such arrangement, par 0037).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application 20150060256 A1, hereinafter “Kim”) in view of Chen et al. (U.S. Patent Application Publication 20160041663 A1, hereinafter “Chen”) and further in view of Peterson et al. (U.S. Patent 8988086 B1, hereinafter “Peterson”).

Regarding Claim 7 (Original), Kim as modified teaches the display device of claim 3. However, Kim as modified appears not to expressly teach wherein edges of the second sensor electrodes are parallel to the first reference line.
Peterson teaches a similar sensor wherein edges of the second sensor electrodes are parallel to the first reference line (annotated Peterson Fig 1 below, second sensor electrodes 24 comprise edges which are parallel to ref line 1).

    PNG
    media_image3.png
    539
    527
    media_image3.png
    Greyscale

Kim Chen and Peterson are analogous art as they each pertain to sensor devices for use with displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim/Chen with the inclusion of the electrode shapes of Peterson. The motivation would have been in order to provide area sensitivity adjustment to a diamond array sensor (Peterson col 2 lines 46-52).

Regarding Claim 8 (Original), Kim as modified teaches the display device of claim 1, wherein the first sensor electrodes (first touch electrodes RS1-RS6 and TS2-TS3 in the first area B, noted in annotated Fig 5 below, par 0039) comprise first driving electrodes (TS2-TS3 in the first area B, noted in annotated Fig 5 below, par 0039) and first sensing electrodes (RS1-RS6 in the first area B, noted in annotated Fig 5 below, par 0039 , the second sensor electrodes (second touch electrodes RS1-RS6 and plural TS1 electrodes in the second area A, noted in annotated Fig 5 below, par 0039) comprise second driving electrodes (plural TS1 electrodes in the second area A, noted in annotated Fig 5 below, par 0039) and second sensing electrodes (second touch electrodes RS1-RS6 in the second area A, noted in annotated Fig 5 below, par 0039). However, Kim as modified appears not to expressly teach 
a first distance between each of the first driving electrodes and an adjacent first sensing electrode is smaller than a second distance between each of the second driving electrodes and an adjacent second sensing electrode.
Peterson teaches a first distance between each of the first driving electrodes and an adjacent first sensing electrode is smaller than a second distance between each of the second driving electrodes and an adjacent second sensing electrode (Peterson col 3 lines 56-67 the adjacent edges of column sensor element 44 and row sensor elements 50 and 52 are shaped in the "sawtooth" manner as described above to increase the capacitance between column sensor element 44 and both row sensor element 50 and row sensor element 52 (i.e., as compared to the capacitance between column sensor element 42 and row sensor elements 46 and 48, which have adjacent edges that are straight).  However, the edges of row sensor elements 46 and 48 which are adjacent to column sensor element 44 have a substantially concave shape.  The effect of the concave shape is that the overall distance between row sensor elements 46 and 48 and column sensor element 44 is increased).
Kim Chen and Peterson are analogous art as they each pertain to sensor devices for use with displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim/Chen with the inclusion of the electrode spacings of Peterson. The motivation would have been in order to provide area sensitivity adjustment to a diamond array sensor (Peterson col 2 lines 46-52).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 20150060256 A1, hereinafter “Kim”) in view of Chen et al. (U.S. Patent Application Publication 20160041663 A1, hereinafter “Chen”) and further in view of Naoyuki (Japan Patent Application Publication JP2011059771A).

Regarding Claim 6 (Original), Kim as modified teaches the display device of claim 5. However, Kim as modified appears not to expressly teach wherein a length by which the protrusions protrude from the first reference line is about 100 µm to about 600 µm. 
Naoyuki teaches wherein a length by which the protrusions protrude from the first reference line is about 100 µm to about 600 µm (annotated enlarged Fig 30 below shows an edge of the first sensor electrode comprises a plurality of bent portions, the first sensor electrode comprises protrusions protruding from a first reference line [which may be defined as shown] and recesses recessed from the first reference line, wherein the protrusions and the recesses face each other; further, Naoyuki par 0033 teaches the electrode line spacings to be 2000 μm or less; such spacing would allow the protrusion shown to be in the range <2000 μm /sqrt 2 = <1414 μm; that Naoyuki discloses a range encompassing the narrower claimed range is sufficient to establish a prima facie case of obviousness; see MPEP 2144.05).
Kim Chen and Naoyuki are analogous art as they each pertain to sensor devices for use with displays. It would have been obvious to a person of ordinary skill in the art to modify the electrode shapes of Kim/Chen with the inclusion of the electrode protrusion lengths of Naoyuki. The motivation would have been in order to provide excellent non-visibility (Naoyuki par 0008).

    PNG
    media_image4.png
    504
    435
    media_image4.png
    Greyscale

Annotated Naoyuki Fig 30

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 20150060256 A1, hereinafter “Kim”) in view of Chen et al. (U.S. Patent Application Publication 20160041663 A1, hereinafter “Chen”) and further in view of Guarneri (U.S. Patent Application Publication 20160259448 A1).

Regarding Claim 14 (Original), Kim as modified teaches the display device of claim 13. However, Kim as modified appears not to expressly teach wherein a skin moisture level is calculated by detecting a voltage charged in the first mutual capacitance.
Guarneri teaches wherein a skin moisture level (paras 0143-0147 at least levels comprising fingers dry grip, fingers dry float, fingers wet float, fingers wet grip) is calculated (par 0107 classes comprising skin moisture levels may be discriminated by the classifier 202 by comparing measured strength data against a set of rules) by detecting a voltage charged in the first mutual capacitance (par 0044 by detecting mutual capacitance nodes; such detection well-known to include detecting a voltage charged in the first mutual capacitance, see e.g. 20170108965 par 0009).
Kim Chen and Guarneri are analogous art as they each pertain to sensor devices for use with displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim/Chen with the inclusion of the skin moisture level calculation of Guarneri. The motivation would have been in order to provide wet multi-touch detection wherein continuous scanning between self and mutual sensing can be avoided, thus reducing power consumption; a second chip for self-sensing may be dispensed with; and the system is applicable to a wide variety of mobile devices equipped with a projected capacitive touch screens (Guarneri paras 0018-0021).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication 20150060256 A1, hereinafter “Kim”) in view of Chen et al. (U.S. Patent Application Publication 20160041663 A1, hereinafter “Chen”) and further in view of Xu et al. (U.S. Patent Application Publication 20180366495 A1, hereinafter “Xu”).

Regarding Claim 19 (Original), Kim as modified teaches the display device of claim 18, further comprising second pixels which are in the second area (Kim Fig 5 teaches the second area A overlapping display area AA). However, Kim as modified appears not to expressly teach second pixels which are in the second area, wherein a number of the first pixels per unit area in the first area is smaller than a number of the second pixels per unit area in the second area.
Xu teaches second pixels which are in the second area, wherein a number of the first pixels per unit area in the first area (Fig 2 pixels in area including and to sides of hollowed-out region par 0007) is smaller (Fig 2, density of pixels in this region as defined is lower due to the hollow) than a number of the second pixels per unit area in the second area (Fig 2 pixels in area below a horizontal line tangent to the bottom of the hollowed-out region par 0007).
Kim Chen and Xu are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device of Kim/Chen with the inclusion of the regional pixel densities of Xu. The motivation would have been in order to provide hollowed-out regions (Xu par 0007).

Regarding Claim 20 (Original), Kim as modified teaches the display device of claim 19, wherein each of the first and second pixels comprises a first electrode, a pixel defining layer having an opening that exposes the first electrode, a light emitting layer on the first electrode, and a second electrode on the light emitting layer (Chen teaches that the pixels in Chen’s display may be OLED pixels, well known to include a first electrode, a pixel defining layer having an opening that exposes the first electrode, a light emitting layer on the first electrode, and a second electrode on the light emitting layer; e.g. see 20140070182 Fig 7 par 0085).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application 20150060256 A1, hereinafter “Kim”) in view of Chen et al. (U.S. Patent Application Publication 20160041663 A1, hereinafter “Chen”) and further in view of Hwang et al. (U.S. Patent Application Publication 20180348906 A1, hereinafter “Hwang”).

Regarding Claim 10 (Original), Kim as modified teaches the display device of claim 1. However, Kim as modified appears not to expressly teach further comprising: 
first conductive patterns which are electrically isolated from the first sensor electrodes; and 
second conductive patterns which are electrically isolated from the second sensor electrodes.
Hwang teaches first conductive patterns which are electrically isolated from the first sensor electrodes (Fig 5A par 0169 portions of the plurality of touch electrodes TE have one or more dummy patterns DM in at least a portion of the area thereof, the dummy patterns DM being electrically disconnected from the electrode metal EM); and 
second conductive patterns which are electrically isolated from the second sensor electrodes (Fig 5A par 0169 portions of the plurality of touch electrodes TE, of different sizes or shapes located in different positions [Abstract] have one or more dummy patterns DM in at least a portion of the area thereof, the dummy patterns DM being electrically disconnected from the electrode metal EM). 
Kim Chen and Hwang are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device with first and second sensor electrodes of Kim/Chen with the inclusion of the dummy conductive patterns which are electrically isolated of Hwang. The motivation would have been in order to provide a touchscreen panel which can obtain high touch sensitivity in all areas by reducing undesired differences in capacitance between touch electrodes located in rounded corner areas and touch electrodes located in the other areas (Hwang par 0047).

Regarding Claim 11 (Original), Kim as modified teaches the display device of claim 10, wherein the first conductive patterns are surrounded by the first sensor electrodes, and the second conductive patterns are surrounded by the second sensor electrodes (Hwang Fig 5A par 0169 portions of the plurality of touch electrodes TE have one or more dummy patterns DM in at least a portion of the area thereof, the dummy patterns DM being electrically disconnected from the electrode metal EM).
Kim Chen and Hwang are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device with first and second sensor electrodes of Kim/Chen with the inclusion of the dummy conductive patterns which are electrically isolated of Hwang. The motivation would have been in order to provide a touchscreen panel which can obtain high touch sensitivity in all areas by reducing undesired differences in capacitance between touch electrodes located in rounded corner areas and touch electrodes located in the other areas (Hwang par 0047).

Regarding Claim 12 (Original), Kim as modified teaches the display device of claim 10, wherein an area of each of the first conductive patterns is larger than an area of each of the second conductive patterns (Hwang par 0021 in each area of the corner touch electrodes, correlating to second area of Kim, dummy metals electrically disconnected from the electrode metal may be present at a ratio lower than a ratio of the dummy metals present in the each area of the non-corner touch electrodes, correlating to first area of Kim; par 0021 The ratio of the dummy metals in the area of the corner touch electrode may be controlled by adjusting the number or area of the dummy metals in the area of the corner touch electrode).
Kim Chen and Hwang are analogous art as they each pertain to sensor devices and displays. It would have been obvious to a person of ordinary skill in the art to modify the sensor device with first and second sensor electrodes of Kim/Chen with the inclusion of the dummy conductive patterns which are electrically isolated of Hwang. The motivation would have been in order to provide a touchscreen panel which can obtain high touch sensitivity in all areas by reducing undesired differences in capacitance between touch electrodes located in rounded corner areas and touch electrodes located in the other areas (Hwang par 0047).
Allowable Subject Matter
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 9:
While closest prior art Kim (20150060256 A1) and Peterson (8988086 B1) teach portions of the limitations of independent Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 9, namely "wherein each first connection electrode comprises two or more first sub-connection electrodes, each second connection electrode comprises one or more second sub-connection electrodes, and a number of the first sub-connection electrodes is greater than a number of the second sub-connection electrodes" in combination with all other limitations of the claim.
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 1 and similar Claim 13 Applicant argues that “Kim does not appear to disclose or otherwise suggest “a sensor device which ... is under the display panel, wherein the display panel comprises first sensor electrodes ... and second sensor electrodes,” as is now recited in amended claim 1. 
“Applicant also submits that Peterson, Chen, Guameri, Hwang, Naoyuki, and Xu do not appear to cure the above-discussed deficiencies of Kim with respect to claim 1, and Applicant submits that, without impermissible hindsight, one of ordinary skill in the art at the time of the effective filing date of the present application, upon reviewing the art of record as a whole, would have had no apparent reason or motivation to combine the art of record to arrive at the claimed embodiment of amended claim 1.”
Examiner has provided citations of Chen that teach a sensor device under the touch display panel, and motivation for combining Kim and Chen that would have made obvious such combination to a person of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731. The examiner can normally be reached on Mon.-Fri. 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624